459 F.2d 1044
CHURCH OF SCIENTOLOGY OF MINNESOTA et al., Appellants,v.DEPARTMENT OF HEALTH, EDUCATION & WELFARE, etc., et al., Appellees.
No. 71-1507.
United States Court of Appeals,Eighth Circuit.
Submitted April 10, 1972.Decided May 3, 1972.

Craig W. Gagnon, St. Paul, Minn., for appellants.
Ira Leesfield, Atty., Dept. of Justice, Washington, D. C., for appellees.
Before Mr. Justice CLARK*, and VOGEL and LAY, Circuit Judges.
PER CURIAM.


1
Plaintiffs-appellants, the Church of Scientology of Minnesota and two of its ministers, appeal from a decision of the United States District Court for the District of Minnesota, Honorable Gunnar H. Nordbye, presiding, granting summary judgment to appellees.


2
In November, 1968, appellants received notices of detention and hearing, stating that a device, known as the "Hubbard Electrometer for use in Scientology" that had been manufactured in the United Kingdom and addressed to them, was being detained because it failed to comply with the Federal Food, Drug and Cosmetic Act, 21 U.S.C.A. Sec. 301 et seq.1


3
After an adverse decision at the hearing, appellants brought the instant suit to enjoin appellees from (1) refusing admission of E-Meters into the United States, (2) promulgating any policy or rule or regulation which requires detention of any E-Meter, and (3) from interfering in any way with the shipment of E-Meters addressed to appellants.


4
In January, 1971, a case involving similar factual and legal issues was decided by the Court of Appeals for the Ninth Circuit in Church of Scientology of California v. Richardson, 9 Cir., 1971, 437 F.2d 214.  There summary judgment in favor of the Secretary which had been granted by the District Court was affirmed on appeal.  See, also, United States v. An Article or Device . . . "Hubbard Electrometer" or "Hubbard E-Meter," etc., Founding Church of Scientology et al., D.C.D.C., 1971, 333 F.Supp. 357, on remand from Founding Church of Scientology, supra.


5
Judge Nordbye examined the literature of the Church of Scientology and found that:


6
"* * * the E-meter as used in the auditing ceremony is an instrument which is used by the Church for certain diagnostic and therapeutic purposes in improving the health of the person audited, usually after Dianetic auditing, and therefore the machine and the use thereof come within the scope of Section 352(f) (1), 21 U.S. C., and [the Court also] finds that the machines transported from the United Kingdom to this country and seized by the defendants do not bear adequate instructions for their use."


7
We have reviewed appellant's contentions as against the findings of fact and law made by the District Court and are in complete agreement with the District Court.  Accordingly, we affirm on the basis of Judge Nordbye's well considered opinion as published, D.C.Minn., 1972, 341 F.Supp. 563.  Cf. Church of Scientology of California v. Richardson, supra.


8
Affirmed.



*
 The Honorable Tom C. Clark, Retired Associate Justice of the Supreme Court of the United States, sitting by special designation


1
 For a discussion of the religious tenets of the Church of Scientology and the use of the "Hubbard Electrometer" (E-Meter) by the Church see Founding Church of Scientology v. United States, 1969, 133 U.S.App.D.C. 229, 409 F.2d 1146, 1151-1153